Ovine and caprine animals: electronic identification (debate)
The next item is the report by Mr Graefe zu Baringdorf, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation amending Regulation (EC) No 21/2004 as regards the date of introduction of electronic identification for ovine and caprine animals - C6-0448/2007 -.
Member of the Commission. - Mr President, as we all know, traceability is a key element of ensuring high standards in animal health and food safety.
We have had recent experience with certain diseases in the European Union, such as foot-and-mouth disease and bluetongue, which has once again shown the importance of efficient identification systems. Individual identification cannot function properly without electronic identification.
The Commission was requested to confirm or amend, in its report, the date of implementation of electronic identification, not to question the principles of the regulation. That is why it is a technical report on the various methods and technology involved.
The Commission report only focuses on the best way to implement electronic identification. However, in order to produce a report, we needed data and input from the Member States, and in particular those Member States already working on the system. The studies and trials necessary for the preparation of the report lasted much longer than was originally foreseen, which explains the delay in the report.
We strongly appreciate and thank Parliament for agreeing to handle this matter as urgent. That will prevent a situation of legal uncertainty in January 2008.
The report concludes that technical conditions for electronic identification of sheep and goats have been fulfilled, but that Member States need a reasonable time frame to prepare the implementation of electronic identification.
We agree with, and accept, Parliament's position to have a fixed date for introduction of the system. On the other hand, we cannot accept the other amendments proposed, which would call into question the very principles of the regulation, since the question now is what the actual date of implementation should be.
Once again, I would like to thank the rapporteur for the speedy work he has done, and Parliament for agreeing to treat this matter as urgent.
rapporteur. - (DE) Mr President, Commissioner Kyprianou, we have complied with the request to handle this matter swiftly. We are dealing here with something urgent, which is precisely why we are still here at this late hour.
The question is, of course, how this urgent situation arose. You have said something about that. I had a look through the documentation and came across the very regulation that we want to amend today. It dates from 17 December 2003. That regulation prescribes that, with effect from 1 January 2008, 'electronic identification according to the guidelines referred to in paragraph 1 [...] shall be obligatory for all animals'. There are one or two exemption clauses, which I shall omit, and then it says, 'The Commission shall submit to the Council, by 30 June 2006, a report on the implementation of the electronic identification scheme, accompanied by appropriate proposals, on which the Council shall vote by qualified majority'.
In short, the matter lies very far back in the past. The Commission's report to the Council was evidently never submitted, and there was no comeback from the Council. Are you signalling something? If you did submit the report, all the better, but then there was no response from the Member States. And then we got into this pickle, realising that the deadline could not be met. So far, so bad, but then you proposed that, instead of perhaps setting a new deadline, we should leave it to the comitology procedure to set the date. In other words, the setting of the deadline would be your decision. We should then have taken all this trouble for nothing, and so the committee decided that the provision on compulsory electronic tagging should enter into force on 31 December 2009 and be applicable from 1 January 2010, two years later than prescribed in the original regulation. Be that as it may, the important thing is that we have a date. The committee also said that a report should be submitted on this matter too.
The problem with your proposal, of course, is that you are drawing more and more decision-making into the realm of comitology, just as you did with the old regulation of 17 December 2003, in which the provisions and application arrangements relating to the regime of electronic identification were delegated to the Commission through the comitology procedure. At that time there was also to be a report to the Council but no report to Parliament. As a result of this practice of subjecting everything to comitology, Parliament is divested of its decision-making rights and its powers of scrutiny, and so we only discover at some later date that obligations have not been honoured.
If you had not come with these amendments now and requested urgent treatment because you were under pressure to meet the deadline, we should have thought that everything was alright. But things were not alright! That must be a warning to us in Parliament not to delegate too much to the Commission but to continue exercising our powers of scrutiny.
Now there have been a couple of amendments. You said you could not accept them. The committee stipulated that the rules should be binding. That, in fact, is also laid down in the basic regulation, which, as we all know, is not being repealed but only amended. Now there are amendments tabled by you, Mr Stevenson, one of them jointly with Mrs McGuinness, which propose that the system be made voluntary. Well, if we make it voluntary, we might as well forget the whole thing. What would then be left to prescribe? We could resign ourselves to the fact that all cats are grey in the dark. I therefore believe that we must stick with compulsory rules and that these compulsory rules must include a date and a report to the European Parliament.
It will be a lesson to us that this report has made us stumble more or less by chance across this truly unusual way of proceeding on the part of the Commission and the Council.
I hope, Mr Kyprianou, that I am not being unduly harsh in my criticism, but you can imagine that, as I drafted the report and prepared myself for this evening and consulted the relevant documentation, I had to rub my eyes when I saw all the things that can happen in our European institutions. Both Parliament and the Commission - and we as individuals too, as far as I am concerned - surely have an interest in ensuring that this sort of thing does not recur and become a habit.
on behalf of the PPE-DE Group. - Mr President, let me start by answering a question that was put to me by Mr Graefe zu Baringdorf. He was asking why my amendments seek to make this system voluntary. I can tell Mr Graefe zu Baringdorf very quickly why I seek to make it voluntary.
Last week in my constituency in Scotland, cast ewes - for the non-agricultural people in the Chamber (there are not many people in the Chamber), they are old female sheep - were selling for GBP 2 a head. A year ago they were selling for GBP 60 a head; this year, GBP 2 a head. I ask the rapporteur: how is a farmer who is only getting two quid a head for his sheep supposed to fit microchips and buy expensive scanners and readers that can comply with a mandatory electronic ID system? This is the economic problem.
The original Commission proposal was perfectly correct in seeking stakeholder consultation and in seeking economic-impact cost-benefit analysis. I have not seen all the figures. I do not know what the intention would be for the sheep farmers in my constituency. I have to remind the Members in this House that the UK has the biggest sheep flock in the whole of Europe - by far the biggest. The impact of this would be catastrophic with the economic situation the way it is. It would actually mean - if this becomes mandatory and we go by the dates set by the Committee on Agriculture and Rural Development in their vote on Monday night, and we set 31 December 2009 as the mandatory introduction - that a whole group of sheep farmers in Britain will close down and go out of business. The upland areas and the hills that have been looked after by sheep farmers and grazed by sheep for centuries will go wild and then the public will realise the damage that has been done.
While we are wreaking this damage in a flock that already has the best traceability in Europe - we have absolute guaranteed traceability in the UK at the present time and the sheep farmers cannot understand why we want to impose a new system of electronic identification when they already have high-quality traceability - we are importing sheep meat into the EU from outside, from countries that do not respect our levels of hygiene and welfare and the rigorous regulations that we apply to our sheep farmers.
So, let us have a little bit of sensitivity here. I hope that when we come to vote on this tomorrow the Members will see the reason why we are asking for a voluntary system and not yet fixing a mandatory date for the introduction of electronic ID.
on behalf of the PSE Group. -(ES) Mr President, I am one who always listens carefully to Mr Stevenson whenever he speaks, and I have been listening to him for several years now, but this speech surprises me, because it is one which would have been better made in 2003 and not 2007, nearly 2008 in fact.
Mr Graefe zu Baringdorf put it very well: this is a 2004 regulation, we debated it in Parliament in 2003, and the regulation provides that the date of entry into force for the system of electronic identification for ovine and caprine animals is to be 1 January 2008.
So, Mr Stevenson - I have no doubt whatever that you have ovine animals in your constituency, as I do myself - the five Member States with the biggest ovine and caprine flocks are, besides your country and mine, France, Italy and Greece. Well now, these four Member States have undertaken the task, which seems so abhorrent to you, of convincing their farmers to tag ovine and caprine animals, because we were told that the regulation said that electronic identification was going to be obligatory from 1 January 2008.
I, as a Member of this Parliament, entirely understand this. I also understand that there are Member States - such as yours, which is why I have just been listening to you - which have not fulfilled their duties, and with this in mind, I voluntarily proposed a date - which has moreover been accepted by the Committee on Agriculture - extending that time-limit slightly, but, as you know, whereas they might pay two pounds an animal in your constituency, in mine they only pay one pound.
At this point in time, with animal disease problems being prevalent in Europe, I think that a system such as this provides a guarantee and a way of enhancing the value of what our farmers are producing. It is an identification system which enables us to know the provenance of any animal transiting Community territory and be assured that it is in good health; it is a guarantee for the consumer and that has to be good for the farmer, because he is going to get more for his meat.
If they are not going to get any more for their meat, that is just where we are now with bluetongue, foot-and-mouth disease and the chikungunya mosquito. If that is the case then there is no hope for us. So, please, let us just get to work, let us be coherent and read and examine the regulation referred to by Mr Graefe zu Baringdorf -which I would repeat is a 2004 regulation - let us read it carefully, let us recognise that there are a few exceptions in it, but it is not a matter of do-as-you-please, because the date cannot be voluntary. It cannot be voluntary because we, the Commission and the Council decided that it was obligatory.
In other words, I cannot turn the clock back to three years ago and tell my farmers that all their efforts up until now are completely pointless because the British forgot to ask their farmers to do the same. Do you understand me?
I am asking you to read my amendment carefully. My group is definitely not about to question the obligatory nature of the system, because that would create unlawful discrimination between Member States and within the European Union itself, although it would not surprise me - and I am not referring to you, Mr Stevenson - that someone who had the gall to reject the Charter of Fundamental Rights in this House today could display equal or greater gall in rejecting the identification of ovine and caprine animals.
Here we are then: I think we have a regulation, the Commission has made us a reasonable proposal, we have also made a reasonable proposal to the Commission, so let us try to finish this matter this morning without too much damage on either side.
Mr President, I rise very much to support what Mr Stevenson has just said and also very much to support what the Commission is trying to do. I think we do have to realise the scale of sheep farming and the number of animals involved. You are talking about 25 million sheep in the UK, 8.5 million in France, 3 million in Ireland and significant numbers in Spain and other countries. The system has got to be right. If we are going to introduce an electronic system, it has got to be practical and cost-effective, and farmers have got to be able to use it practically. As Mr Stevenson has quite rightly said, the sheep is an animal that is not of huge value, so all of this is not going to be done by veterinarians. A lot of this is going to have to be carried out by farmers, and when they come to read those tags, it is has got to be practically done up the side of a mountain in wet conditions, and all sorts of things.
I have seen a lot of these electronic systems work in hotel rooms as you move people through different doorways, and they say there is no collision between the different tags. You also want a system where, when a lorry-load of sheep drives into a market, in ideal circumstances, you want to be able to electronically check every sheep that is in that lorry. This is the ideal system. What I say to you quite clearly is that there is no point in moving forward on electronic tagging until we have got a practical system, cost-effective and ready to use. Therefore, I think you are absolutely right to say, 'Come back at the end of 2009 and see where we are'. As Mr Stevenson has quite rightly said, let us use this as a voluntary system when Member States are ready, when there is a lot of movement of sheep, and when we have got a system that works. Please do not bring it in too quickly, before we are ready.
Mr President, once again we are here to debate the tagging of sheep. All I can say is that it is an awful pity that the Commission did not listen to us way back in the early days when we questioned what they were proposing then and advised them. I would say to Ms Miguélez Ramos: yes, we did make these speeches way back at the beginning when there was the discussion on tagging sheep. But unfortunately what we said was not listened to, even when we said it would be unworkable.
So we did warn you and you would not listen. The reality is that sheep farmers could never afford the cost of electronic tagging because they are receiving less now for their lambs than they were 20 years ago! You tell me of any other part of any other business of any other industry that is asked to put out tremendous expenditure and receive less for what they are producing than they did 20 years ago. I know this is the case from personal experience.
The present system we have is sufficient. So, let us kick this very much into the long grass for the future. I can accept coming back and looking at it in 2009. Maybe, over that period of time, the electronic tagging technology, which at the moment is far too expensive, may, like many other areas of technology, become more affordable with a combination of lower costs and better returns to the sheep producer. Then we could examine this all over again.
The big challenge to sheep production is to achieve profitability and when that happens we can move forward with confidence. I must say it was with great interest that I heard Ms Miguélez Ramos and Mr Stevenson having an exchange of views over sheep because they usually have an exchange of views over fish, which is totally different! It is probably even more argumentative than over sheep as they are doing tonight.
But for sheep farmers, receiving such small rewards for hard work, as has been outlined by Mr Parish, makes this is a very difficult job. There are thousands of sheep on the top of mountains for all of the summertime. You try and catch them; you try and tag them; you try and follow them. I have to say to the Commissioner: I just wish you would send some of your officials who draw up some of these plans out to these areas and see what the sheep farmers have to put up with, see what they have to go through. Then you might understand how we feel and why we put forward these views.
Yes, let us do it on a voluntary basis. Let us do it when we are ready. Let us move at a proper pace and let us take it at a speed which we can afford.
Member of the Commission. - Mr President, I will be very brief, as it is late. I would like to remind the honourable Members that what we are discussing today is the date of introduction of the system. A decision was correctly taken to put the system in place, but the date was left open, or rather a date was fixed which, it was decided, we should subsequently amend or confirm.
The data from a number of Member States showed two things. First of all that implementation was feasible, both technically and economically - as is stated in the report - and also that more time was needed for the Member States to introduce the system, meaning that a more realistic date was needed.
The truth is that the Commission did propose to have this date set at a later stage. I can assure you there was no intention to circumvent Parliament, and that is precisely why we chose this way of proceeding - having this debate, and not inserting an article in the regulation, which would have allowed us to take a decision with the Council alone.
There was never any intention on the part of the Commission not to include or involve Parliament in these decisions. The setting of a date was considered to be a technical question. Since the principle had already been adopted, we thought that this technical question could be adopted through comitology and, to repeat what I said earlier, we have no problem in accepting the amendment setting a specific date, which I believe allows Member States enough time - two years - to prepare.
However, we would be reluctant to agree to voluntary systems, since the regulation concerns traceability, and traceability has to be effective and applied equally in the Member States. It is also a specific reflection of the animal health situation in the European Union. One can look at the direct cost of the system as it appears, but, if you take the longer-term benefits of the savings generated by the reduction in losses and animal diseases, we believe it will eventually be of benefit from the economic point of view.
Nevertheless, we are ready to accept the amendment by Parliament, which we believe will also be adopted by the Council next week.
Mr Graefe zu Baringdorf has the floor on a point of order.
rapporteur. - (DE) Allow me to ask the Commissioner one more question. Commissioner Kyprianou, I tabled an amendment providing for certain exceptions, which are not intended to be implemented on a voluntary basis, and indeed the original instrument also allows for a variation, an updating, if it is done in accordance with Article 9(4). In certain circumstances - and these must not include voluntary arrangements, which would render the whole exercise pointless - it would be possible to give some consideration to ways in which the concerns that my fellow Members have expressed here could be met in practice. This is only intended as a suggestion and a question to which you might like to give some thought.
That was not a point of order, but would the Commissioner care to answer the question?
Member of the Commission. - Mr President, as I said, we have a problem accepting amendments that will affect the main principles and aspects of the regulation.
We will look at it again but, nevertheless, this is a concern.
The debate is closed.
The vote will take place on Thursday, 13 December 2007.
Written statements (Rule 142)
in writing. - I do not believe that sufficient information has been provided on the efficiency and effectiveness of electronic identification (EID) for sheep and goats. Furthermore, I believe that an economic assessment, notably a cost-benefit analysis of the impact on producers, is necessary before fixing a date for the introduction of EID.
I do not believe there is any justification for setting a date for the introduction of this scheme until the impact of EID, particularly in relation to traceability and disease control, has been assessed.
In Ireland, the sheep sector is melting down, with many farmers exiting the industry and therefore the imposition of these measures and costs on this sector at this time is unwelcome.
If there is a legitimate justification for EID in this sector, stock owners would be responsive and would set about introducing it themselves on a voluntary basis. If and when this EID scheme is introduced it should take place on a voluntary rather than a compulsory basis.
Furthermore, should EID be introduced it should only apply to animals born after a certain date and should not apply to existing stock.